Title: To George Washington from Eliphalet Dyer, 18 August 1789
From: Dyer, Eliphalet
To: Washington, George



Sr
Connecticut August 18th 1789

it is with a degree of Diffidence & reluctance that I undertake to Address you on a Subject which so nearly Concerns myself and which perhaps may be thot rather Indelicate but knowing your Candor I beg leave to Impart to you my Wishes and inclination which I trust you will gratify if not inconsistant with the Publick good which have no doubt you will attend to & make your great & principall Object in your whole Conduct and all your Official Appointments but in every State there may be many who stand nearly on a par and no particular preference can be given on that Account, & then will Admit of some other Circumstances to be taken into Consideration and turn the Scale. it is not from Ambitious Views, my time of life forbids that, but under some particular Circumstances & present situation I could rather Wish to be Appointed a District Judge in this State, indeed before I thot of it, it was mentioned to Me by a respectable Member of Congress from this State. I have been for more than 22 Years one of the Judges of the Superior Court in this State taken from the barr in the prime of life & in the

midst of as full a practice as any of my fellows or Contemporaries our Salary or Wages are small, our Councils which are twice a year in every County through the State they are now tedious and fatiguing espcially the Winter Circuit in my time of life the District Courts much less so, I have been the first Assistant Judge for many years but as I had gained the Displeasure of a great part of this State the last time I was at Congress by Complying with your and the officers of the army Request in finally giving my Voice and the turning Vote for Commutation, in which I thot I acted right & for the best good of my Country & tho I kept the matter Suspended for 2 or 3 weeks (as it depended only on my Voice) in order to gain the opinion of our Assembly which was then sitting but failing of that I at length According to my best Judgment complyed, & gave the Concluding Vote for the Measure, by which it was Established but therein I gained the Displeasure of many of the Officers of the army for the Delay and suspences and the resentments of the State on Account of my Compliance. Antecedent to that I had the full Confidence of my Constituants & their Continued Approbation being the first in the Election from the State in the Congress at New York in 1766 in Congress at Philadelphia in 1774, and Continued by their Election for much the greater part of the time till 1783 when I was Restored, and everything we Wished or Contended for Obtained. But my giving the turning Vote for Commutation made me the particular object of Resentment in this State. A Convention was Called in the State in order to Lay a plan to leave me out of the Counsell or upper house, where I had had a Seat by the yearly Suffrages of the people for more than 25 years successively which was affected but did not goe so far as to leave me out of the Superior Court but further to Manifest their Resentments took up (a Gentn I Agree Worthy and Respectable) & who had been a Judge but one or 2 years the Youngest Judge, (a Vacancy then hapening) placed him over my head as Chief Judge, which is not much more agreeable in the Civil than in the Military Department: I wish not to experience it a 2nd time, & to feel a little more Independent would be Agreeable to if appointed a District Judge. I Should not wish to Continue for more than 2 or 3 years beside it would be some gratification to an old servent and who had been among the first in the Cause and had perservered

to the End through all the Trials dangers and anxieties which attended, till all was gained, all accomplished to have at least some Small Testimony of the approbation of my Country, I have some particular reasons for it. As to my Abilities for the office cannot with propriety say any thing, only referr to my business and employments in life the opinion of the State to which I belong, witnessed by the offices I have sustained therein Doctr Johnson was my Contemporary in Practice till I was appointed Judge in the Supr. Court. Mr Sherman and the other Gentn from this State are fully Acquainted & most of them have been in the Law Department I am Sensible of your Labor & Burthen & in your filling up the Various Departments with proper offices throughout so large and Extent of Country is not the least & in many Instances must be beyond your personal knowledge you have application and nominations from every quarter and from many who have their personal Attachments & connections to serve others have their predjudices & aversions Your Candor will put the best Construction on this personal Application when read I wish it not longer preserved if I fail shell be Content not anxious Sincerely Wishing you the Presence and assistance of Almighty God, in the great & Weighty Concerns in which by His Providence you are called to Act in and am with the greatest Esteem & Respect Yr Obedt Hie Servt

Eliph. Dyer

